DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4 May 2021 has been entered. Claims 1-9, 11-19, and 21-22 remain pending in the application.  Claims 10 and 20 are canceled from consideration.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim s 1-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Murdock (U.S. Patent Publication 2007/0068584).
Regarding claim 1, Murdock discloses a refrigerant relief valve manifold 10 comprising:
a valve body assembly 12/16 defining a lower inlet 34 disposed about an inlet centerline and a plurality of upper outlets 22/24 each disposed about a corresponding outlet center line;
said valve body assembly defining a plurality of low pressure drop passages 72/76;
each valve body assembly low pressure drop passage extending between said valve body assembly lower inlet and an associated valve body assembly upper outlet (72 connects 34 and 22, and 76 connects 34 to 24);
a valve member 32 movably disposed in said valve body assembly;
said valve member defining a plurality of low pressure drop passages 52/74;
said valve body assembly including a plurality of true mountings 18/20;
each valve body assembly true mounting defining one said upper outlet 18 defines 22 and 20 defines 24); and
each said valve body assembly true mounting structured to be coupled to a coupled element (Paragraph 31) (FIG. 1,6; Paragraph 20-22, 27-31).
Murdock is silent regarding the corresponding outlet centerline of each upper outlet is generally parallel to the corresponding outlet centerline of each other upper outlet of the plurality of upper outlets.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position the plurality of upper outlets such that the corresponding centerlines are 
Regarding claim 2, Murdock, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Murdock further discloses each low pressure drop passage is a vertical low pressure drop passage (FIG. 6).
Verticality is a relative term.  The valve of Murdock can be positioned in any orientation based upon the environment that it is in.  Accordingly, the low pressure drop passages can be positioned in a vertical manner.
Regarding claim 3, Murdock, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Murdock further discloses each said valve body assembly true mounting includes a collar (the portion of 18 surrounding 22 and the portion of 20 surrounding 24); and
each said valve body assembly true mounting collar including internal threads 80/82 (FIG. 6; Paragraph 31).
Regarding claim 4, Murdock, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Murdock further discloses each said valve body assembly true mounting collar includes an outer radial surface (the outer surfaces of collars associated with 20 and 18); and
wherein each said valve body assembly true mounting collar outer radial surface is non-circular (as seen in FIG. 1) (FIG. 1, 6).

Murdock further discloses said valve body assembly includes a base element (portion of 12 surrounding 32);
said valve body assembly base element defining a valve member chamber 33;
said valve member movably disposed in said valve body assembly base valve member chamber;
said valve member including a single outlet 70 and a number of inlets 52/74 corresponding to the number of valve body assembly upper outlets; and
said valve member structured to move between a number of open positions (Paragraph 28) wherein in each open position said valve member provides fluid communication between said valve body assembly inlet and a single valve body assembly upper outlet (FIG. 6; Paragraph 22, 27-28).
Regarding claim 6, Murdock, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Murdock further discloses said valve body assembly base valve member chamber is a generally spherical chamber; and
said valve member is generally spherical (FIG. 2, 4, 7).
Regarding claim 7, Murdock, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Murdock further discloses said valve body assembly includes a plurality of upper branches (18 surrounding 72 and 20 surrounding 76);
each said upper branch defining a low pressure drop passage (at 72/76); and
each said upper branch passage in fluid communication with said valve member chamber and an associated valve body assembly upper outlet (22/33 and 24/33) (FIG. 6).

Murdock further discloses said valve body assembly plurality of upper branches includes a first branch (18 surrounding 72) and a second branch (20 surrounding 76);
said valve body assembly first branch defining a low pressure drop first passage (18 at 72);
said valve body assembly second branch defining a lower pressure drop second passage (20 at 76);
said valve body assembly number of upper outlets including a first upper outlet 22 and a second upper outlet 24;
said valve body assembly first passage in fluid communication with said valve member chamber and said valve body assembly first upper outlet;
said valve body assembly second passage in fluid communication with said valve member chamber and said valve body assembly second upper outlet; and
said valve member movable between a first open position, wherein said valve member provides fluid communication between said valve body assembly inlet and said valve body assembly first outlet, and, a second position wherein said member provides fluid communication between said valve body assembly inlet and said valve body assembly second outlet (Paragraph 28) (FIG. 1, 6; Paragraph 21, 28).
Regarding claim 9, Murdock, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 8.
Murdock further discloses said valve body assembly includes a unitary (unitary means to act as a unit, and the body of valve 10 acts in union with each member to create a body unit), substantially Y-shaped body 12 (Seen in FIG. 1) and a lower coupling 16;
said valve body assembly Y-shaped body generally defining said valve member chamber; and

Regarding claim 22, Murdock, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Murdock is silent regarding the corresponding outlet centerline of each upper outlet is generally parallel to the inlet centerline of the lower inlet.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position the plurality of upper outlets such that the corresponding centerlines are generally parallel to the inlet centerline of the lower inlet, since it has been held that mere relocation of an element would not have modified the operation of the device.  Furthermore, it would be obvious to reposition the outlets in accordance with the geometric requirements of the surrounding environment within which it resides in order to properly attach the relief valve manifold inlet and outlets to the remaining portions of the apparatus within which the relief valve resides.

Claims 11-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (U.S. patent Publication 2016/0097546) in view of Murdock. 
Regarding claim 11, Tsai discloses a refrigerant system 120 comprising:
a number of conduits 144/146, each conduit defining a refrigerant fluid passage (Paragraph 25);
a refrigerant relief valve manifold 158 sealingly coupled to one said conduit (Paragraph 27) (FIG. 1, 2; Paragraph 20-21 and 25-27).
Tsai is silent regarding the specifics of the refrigerant relief valve manifold, namely;
said refrigerant relief valve manifold including a valve body assembly and a valve member;
said valve body assembly defining a lower inlet disposed about an inlet centerline and a plurality of upper outlets each disposed about a corresponding outlet centerline; said valve body assembly 
said valve member movably disposed in said valve body assembly; said valve member defining a plurality of low pressure drop passages; said valve body assembly including a plurality of true mountings; at least one valve body assembly true mounting defining at least one said upper outlet;
each said valve body assembly true mounting structured to be coupled to a coupled element; and
the corresponding outlet centerline of each upper outlet is generally parallel to the corresponding outlet centerline of each other upper outlet of the plurality of upper outlets.
However, Murdock teaches a refrigerant relief valve manifold 10, comprising:
said valve body assembly 12 defining a lower inlet 34 and a plurality of upper outlets 22/24;
said valve body assembly defining a plurality of low pressure drop passages 72/76;
each valve body assembly low pressure drop passage extending between said lower inlet and an associated upper outlet (72 connects 34 and 22, and 76 connects 34 to 24);
said valve member 32 movably disposed in said valve body assembly (Paragraph 22);
said valve member defining a plurality of low pressure drop passages 52/74;
said valve body assembly including a plurality of true mountings 18/20;
at least one valve body assembly true mounting defining at least one said upper outlet (18 defines 22 and 20 defines 24); and
each said valve body assembly true mounting structured to be coupled to a coupled element (Paragraph 31) (FIG. 1,6; Paragraph 20-22, 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tsai, by inserting the specific valve manifold, as taught by Murdock, for the purpose of using a known valve design to accomplish the desired valving of fluids in the system.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position the plurality of upper outlets such that the corresponding centerlines are generally parallel, since it has been held that mere relocation of an element would not have modified the operation of the device.  Furthermore, it would be obvious to reposition the outlets in accordance with the geometric requirements of the surrounding environment within which it resides in order to properly attach the relief valve manifold outlets to the remaining portions of the apparatus within which the relief valve resides.
Regarding claim 12, Tsai, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Murdock further teaches each low pressure drop passage is a vertical low pressure drop passage (FIG. 6).
Verticality is a relative term.  The valve of Murdock can be positioned in any orientation based upon the environment that it is in.  Accordingly, the low pressure drop passages can be positioned in a vertical manner.
Regarding claim 13, Tsai, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Murdock further teaches each said valve body assembly true mounting includes a collar (the portion of 18 surrounding 22 and the portion of 20 surrounding 24); and
each said valve body assembly true mounting collar including internal threads 80/82 (FIG. 6; Paragraph 31).

Murdock further teaches each said valve body assembly true mounting collar includes an outer radial surface (the outer surfaces of collars associated with 20 and 18); and
wherein each said valve body assembly true mounting collar outer radial surface is non-circular (as seen in FIG. 1) (FIG. 1, 6).
Regarding claim 15, Tsai, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Murdock further teaches said valve body assembly includes a base element (portion of 12 surrounding 32);
said valve body assembly base element defining a valve member chamber 33;
said valve member movably disposed in said valve body assembly base valve member chamber;
said valve member including a single outlet 70 and a number of inlets 52/74 corresponding to the number of valve body assembly upper outlets; and
said valve member structured to move between a number of open positions (Paragraph 28) wherein in each open position said valve member provides fluid communication between said valve body assembly inlet and a single valve body assembly upper outlet (FIG. 6; Paragraph 22, 27-28).
Regarding claim 16, Tsai, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Murdock further teaches said valve body assembly base valve member chamber is a generally spherical chamber; and
said valve member is generally spherical (FIG. 2, 4, 7).
Regarding claim 17, Tsai, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.

each said upper branch defining a low pressure drop passage (at 72/76); and
each said upper branch passage in fluid communication with said valve member chamber and an associated valve body assembly upper outlet (22/33 and 24/33) (FIG. 6).
Regarding claim 18, Tsai, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 17.
Murdock further teaches said valve body assembly plurality of upper branches includes a first branch (18 surrounding 72) and a second branch (20 surrounding 76);
said valve body assembly first branch defining a low pressure drop first passage (18 at 72);
said valve body assembly second branch defining a lower pressure drop second passage (20 at 76);
said valve body assembly number of upper outlets including a first upper outlet 22 and a second upper outlet 24;
said valve body assembly first passage in fluid communication with said valve member chamber and said valve body assembly first upper outlet;
said valve body assembly second passage in fluid communication with said valve member chamber and said valve body assembly second upper outlet; and
said valve member movable between a first open position, wherein said valve member provides fluid communication between said valve body assembly inlet and said valve body assembly first outlet, and, a second position wherein said member provides fluid communication between said valve body assembly inlet and said valve body assembly second outlet (Paragraph 28) (FIG. 1, 6; Paragraph 21, 28).
Regarding claim 19, Tsai, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 18.

said valve body assembly Y-shaped body generally defining said valve member chamber; and
said lower coupling coupled (16 is coupled to 14) to a valve body assembly Y-shaped body lower branch 14 (FIG. 1, 2, 4, 6; Paragraph 20).
Regarding claim 21, Tsai, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Tsai/Murdock is silent regarding the corresponding outlet centerline of each upper outlet is generally parallel to the inlet centerline of the lower inlet.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position the plurality of upper outlets such that the corresponding centerlines are generally parallel to the inlet centerline of the lower inlet, since it has been held that mere relocation of an element would not have modified the operation of the device.  Furthermore, it would be obvious to reposition the outlets in accordance with the geometric requirements of the surrounding environment within which it resides in order to properly attach the relief valve manifold inlet and outlets to the remaining portions of the apparatus within which the relief valve resides.

Response to Arguments
Applicant's arguments filed 4 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that Murdock does not disclose a plurality of outlets disposed about corresponding outlet centerlines where the outlet centerlines are generally parallel to each other.  Additionally, that the outlets are not generally parallel to the inlet centerline.  While this assertion is proper based upon the previous rejection, it would be obvious to one of ordinary skill to reposition the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The not relied upon prior art, specifically Dicky (U.S. Patent 5,944,055), Cravener (U.S. Patent 8,444,112), Hui (U.S. Patent 9,686,907), and Walker (U.S. Patent 5,443,453) all show that it is known in the art to position the outlets in a wide variety or orientations with respect to the other outlets and the inlet.  Accordingly, these patents bolster the position that it would be obvious to one of ordinary skill to manipulate the positioning of the outlets within the valve based upon the environment within which the valve resides.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753